434 F.2d 1042
UNITED STATES of America, Plaintiff and Appellee,v.Richard BROWN, Appellant.
No. 26597.
United States Court of Appeals, Ninth Circuit.
December 14, 1970.

Appeal from the United States District Court for the Northern District of California; Stanley A. Weigel, Judge.
Benjamin M. Davis (argued), San Francisco, Cal., for appellant.
Paul G. Sloan (argued), Asst. U. S. Atty., James L. Browning, Jr., U. S. Atty., Jerrold M. Ladar, Asst. U. S. Atty., Chief, Criminal Division, San Francisco, Cal., for appellee.
Before CHAMBERS, Circuit Judge, MADDEN, Judge of the United States Court of Claims, and ELY, Circuit Judge.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
We find no error on the limitation of cross examination or in the trial court's comments.


3
If there be any error in the admission of certain notations on envelopes, it was waived or harmless.